Appeal Reinstated; Motion Denied and Order filed June 14, 2013




                                       In The

                          Fourteenth Court of Appeals

                                   ____________

                               NO. 14-12-00825-CV
                                 ____________

                     JAMES CHARLES SMITH, Appellant

                                         V.

                PIONEER HOMES BUILDERS, INC., Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-57739

                                      ORDER

      This appeal is from a judgment signed August 28, 2012. Appellant filed a
notice of appeal on August 31, 2012. Appellant filed a motion to proceed without
payment of costs in this court. See Tex. R. App. P. 20.1(h). The district clerk filed
a contest. We abated the appeal and referred the matter to the trial court. See Tex.
R. App. P. 20.1(h)(4). On May 13, 2013, the trial court signed an order sustaining
the contest to appellant’s claim of indigence.
      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App, P. 20.1 (West Supp. 2012). The rule
requires a party claiming indigence who seeks review of the trial court’s order
sustaining a contest to file her challenge “within 10 days after the order sustaining
the contest is signed, or within 10 days after the notice of appeal         is filed,
whichever is later.” Tex. R. App. P. 20.1(j)(2). As of this date, appellant has not
filed a motion challenging the trial court’s order.

      Accordingly, appellant’s motion is denied and appellant is ordered to pay the
filing fee in the amount of $175.00 to the Clerk of this court on or before July 1,
2013. See Tex. R. App. P. 5. If appellant fails to timely pay the filing fee in
accordance with this order, the appeal will be dismissed.



                                       PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.